Title: From George Washington to Thomas Paine, 10 August 1790
From: Washington, George
To: Paine, Thomas



Dr Sir,
New York Augst 10. 1790.

I have received in their due order, and have to acknowledge at this time my obligations for your three agreeable letters, in date Octr 16th, 1789, May 1st, and May 31st, of the present year. With the last I had also the pleasure to receive the Key of the Bastile; in acknowledgment of which I write to the Marquis de la Fayette by this conveyance.
It must, I dare say, give you great pleasure to learn by repeated opportunities, that our new government answers its purposes as well as could have been reasonably expected, that we are gradually overcoming the difficulties which presented themselves in its first organization, and that our prospects in general are growing daily more favorable. To detail the facts and circumstances comprised under this general view of our affairs, would require more leisure than I have it in my power to devote to the subject at this period. Fortunately for me, Colo. Humphreys, with whom you are acquainted and who will probably have the pleasure of delivering this letter to you, will be able to explain our situation fully—To him, therefore, I refer you for all particulars: being with great esteem, Dr Sir your most Obedt & most humble Servt.
